ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A L’APPLICATION
DE LA CONVENTION DE 1902
POUR REGLER LA TUTELLE DES MINEURS

(PAYS-BAS c. SUEDE)
ARRET DU 28 NOVEMBRE 1958

1958

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE APPLICATION
OF THE CONVENTION OF 1902
GOVERNING THE GUARDIANSHIP OF INFANT

(NETHERLANDS v. SWEDEN)
JUDGMENT OF NOVEMBER 28th, 1958
Le présent arrét doit étre cité comme suit:

« Affaire relative à l'application de la Convention de 1902 pour
régler la tutelle des mineurs (Pays-Bas c. Suéde),
Arrêt du 28 novembre 1958: C.I. J. Recueil 1958, p. 55.»

This Judgment should be cited as follows:

“Case concerning the Application of the Convention of 1902 governing
the Guardianship of Infants (Netherlands v. Sweden),
Judgment of November 28th, 1958: I.C.J. Reports 1958, p. 55.”

 

N° de vente: 200
Sales number

 

 

 
55

INTERNATIONAL COURT OF JUSTICE

1958
November 28th
YEAR 1958 General List:

. No. 33
November 28th, 1958

CASE CONCERNING THE APPLICATION
OF THE CONVENTION OF 1902
GOVERNING THE GUARDIANSHIP OF INFANTS

(NETHERLANDS v. SWEDEN)

Hague Convention of 1902 governing the Guardianship of Infanis.—
Guardian’s right to custody.—Swedish Law of June 6th, 1924, on the
protection of children and young persons.—Placing and maintenance
under the regime of protective upbringing of a Dutch infant residing
in Sweden.—Impediment on the exercise of the guardian’s right to
custody.—Protective upbringing and guardianship.—National law of
the Infant.—Local law.—Ordre public.—The 1902 Convention and
the Law on the protection of children and young persons.

JUDGMENT

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
Judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGoN, KoJEvNiKov, Sir Hersch LAUTERPACHT,
MORENO QUINTANA, CORDOVA, WELLINGTON Koo,
SPIROPOULOS, Sir Percy SPENDER; Judges ad hoc STERZEL
and OFFERHAUS; Acting Registrar AQUARONE.
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 56

In the case concerning the application of the Convention of 1902
governing the guardianship of infants,

between

the Kingdom of the Netherlands,
represented by |
M. W. Riphagen, Legal Adviser to the Ministry for Foreign Affairs,

as Agent,

assisted by

M. I. Kisch, Professor of the Faculty of Law of the University of
Amsterdam,

as Counsel,

and by

M. J. G. Sauveplanne,

as Expert,

and

the Kingdom of Sweden,
represented by
M. Sven Dahlman, Ambassador of Sweden at The Hague,
as Agent,
assisted by
M. Sture Petrén, Ambassador, Director of Legal Affairs at the
Royal Ministry for Foreign Affairs,
M. Henri Rolin, Professor of International Law at the Free
University of Brussels,
as Counsel,

THE CourT,
composed as above,

delivers the following Judgment :

In a letter of July gth, 1957, received in the Registry on July
roth, 1957, the Minister for Foreign Affairs of the Netherlands
transmitted an Application dated July oth, 1957, instituting
proceedings in a dispute with the Government of the Kingdom of
Sweden concerning the application of the Convention of 1902
governing the guardianship of infants. At the same time, the Minister
for Foreign Affairs of the Netherlands notified the Registry of the
appointment of M. W. Riphagen as Agent for the Netherlands
Government in the case.

5
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 57

The Application thus filed in the Registry on July roth, 1957,
expressly refers to Article 36, paragraph 2, of the Statute of the
Court and to the acceptance of the compulsory jurisdiction of the
International Court of Justice by the Kingdom of Sweden on
April 6th, 1957, and by the Kingdom of the Netherlands on Au-
gust Ist, 1956. It refers to a measure taken and maintained by the
Swedish authorities in respect of the infant Marie Elisabeth Boll,
a Dutch national, born at Norrkôping on May 7th, 1945, of the
marriage of Johannes Boll, of Dutch nationality, and Gerd Elisabeth
Lindwall, who died on December 5th, 1953, and who was of Swedish
nationality before her marriage. The Application alleges that the
Swedish authorities acted contrary to the provisions of the Conven-
tion of 1902 governing the guardianship of infants, which provisions
are based on the principle that the national law of the infant is
applicable and the national authorities are competent.

Pursuant to Article 40, paragraph 2, of the Statute, the Appli-
cation was communicated to the Government of the Kingdom of
Sweden and, pursuant to paragraph 3 of the same Article, other
Members of the United Nations as well as non-member States
entitled to appear before the Court were notified of it.

Since the Application referred to the provisions of the Convention
governing the guardianship of infants, signed at The Hague on
June 12th, 1902, the States other than those concerned in the case
which are parties to the Convention were notified in accordance
with Article 63, paragraph 1, of the Statute.

Time-limits for the filing of the Memorial and Counter-Memorial
were fixed by an Order of the President of the International Court
of Justice of August rgth, 1957, and time-limits for the filing of the
Reply and the Rejoinder were fixed by an Order of the Court of
April 17th, 1958.

The pleadings having been filed within the time-limits fixed by
these Orders, the case was ready for hearing on the date of the
expiry of the last time-limit, namely, August 28th, 1958.

M. Fredrik Julius Christian Sterzel, former Judge of the Supreme
Court of Sweden, and M. Johannes Offerhaus, Professor of Private
International Law at the University of Amsterdam, were respec-
tively chosen, in accordance with Article 31, paragraph 3, of the
Statute, to sit as Judges ad hoc in the present case by the Govern-
ment of the Kingdom of Sweden and the Government of the King-
dom of the Netherlands.

At the opening of the hearing on September 25th, 1958, the
Court heard the solemn declarations made, in accordance with
Article 20 of the Statute and Article 5 of the Rules of Court, by
MM. Sterzel and Offerhaus, Judges ad hoc.

In the course of hearings held on September 25th, 26th, 29th and
30th, and October ist, 3rd and 4th, 1958, the Court heard the oral
arguments and replies of M. Riphagen and Professor Kisch, on
behalf of the Government of the Netherlands, and of M. Dahlman,

6
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 58

Professor Rolin and M. Petrén, on behalf of the Government of
Sweden.

During the written and oral proceedings the following Submis-

sions were presented by the Parties:
On behalf of the Government of the Netherlands, in the Application:

“May it please the Court:

To take note that for the purpose of all notifications and commu-
nications relating to the present case, the Agent for the Government
of the Kingdom of the Netherlands selects as his address for service
the Ministry for Foreign Affairs at The Hague;

To notify the present Application, in accordance with Article 40,
paragraph 2, of the Statute of the Court to the Government of the
Kingdom of Sweden; |

To adjudge and declare, whether the Government of the Kingdom
of Sweden appears or not, and after such time-limit as, subject to
proposals made by agreement between the Parties, it will be for the
Court to fix:

That the measure taken and maintained by the Swedish authori-
ties in respect of Marie Elisabeth Boll, namely, the ‘skyddsupp-
fostran’ instituted and maintained by the decrees of May 5th, 1954,
June 22nd, 1954, October 5th, 1954, June 3rd, 1955, and February
21st, 1956, is not in conformity with the obligations binding upon
Sweden vis-à-vis the Netherlands by virtue of the 1902 Convention
governing the guardianship of infants;

That Sweden is under an obligation to end this measure.”

On behalf of the Government of the Netherlands, in the Memorial:

“The Netherlands Government submit that the Court should
adjudge and declare:

That the measure taken and maintained by the Swedish authori-
ties in respect of Marie Elisabeth Boll, namely, the ‘skyddsupp-
fostran’ instituted and maintained by the decrees of May 5th, 1954,
June 22nd, 1954, October 5th, 1954, June 3rd, 1955, and February
21st, 1956, is not in conformity with the obligations binding upon
Sweden vis-à-vis the Netherlands by virtue of the 1902 Convention
governing the guardianship of infants;

That Sweden is under an obligation to end this measure.”

On behalf of the Government of Sweden, in the Counter-Memorial:

“The Swedish Government respectfully prays the Court to
declare that the claim of the Government of the Netherlands is
unfounded.”

On behalf of the Government of the Netherlands, in the Reply:

“The protective education in respect of Marie Elisabeth Boll is
not in conformity with the obligations binding upon Sweden uis-d-
vis the Netherlands by virtue of the 1902 Convention governing the
guardianship of infants, on the following grounds:

I. that the protective education affects Netherlands guardian-
ship, fully covered by the Convention;

7
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 59

IT. that ordre public cannot prevail against the Convention, because
A. ordre public generally cannot overrule conventions, and

B. even if ordre public could overrule conventions, the condi-
tions for ordre public have not been complied ‘with, since,
in the present case,

I. there is no substantive connection between the situation
and Sweden;

2. no facts have been stated that warrant and bear out a
departure from the normal application of conflict rules.

Therefore, Sweden is under the obligation to discontinue the
protective education.”

On behalf of the Government of Sweden, in the Rejoinder:

“That it may please the Court

To declare that the measure of protective upbringing decreed in
respect of Marie Elisabeth Boll has in no way contravened the
obligations binding upon Sweden vis-à-vis the Netherlands under
the 1902 Convention governing the guardianship of infants

I. because the rights to custody and control, the exercise of
which has been temporarily impeded as a result of the said
measure, are rights outside the scope of guardianship as
understood in the said Convention:

(a) in the case of the right of M. Johannes Boll to custody and
control, because that right was his independently of the said
guardianship,

(5) in the case of the right of Mme Postema to custody and
control, the right having devolved upon her in consequence
of a judicial decision in the Netherlands which was con-
cerned with the right of M. Johannes Boll to custody and
control and which was accordingly not covered by the
Convention ;

2. because the protective measure decreed in respect of a
foreign child on Swedish territory was decreed by virtue of a
Swedish rule of public law, the application of which is out-
side the scope of the rules of conflict of laws contained in the
1902 Convention.

In the premises, to hold that the Submissions of June 18th, 1958,
of the Agent for the Government of the Netherlands are inadmissible
and ill-founded.

To hold inadmissible the Submission of the Government of the
Netherlands seeking a declaration that the Swedish Government
has not established the existence of circumstances which would
justify the measure complained of.

In the alternative on the last point

If the Court should deem it necessary to take cognizance of the
reasons for the Swedish administrative decisions concerned with
the measure in dispute, to place on record that the Agent for the
Swedish Government should be prepared to produce the administra-

8
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 60

tive file in this case in such manner and subject to such conditions
as the Court may prescribe.”

On behalf of the Government of Sweden, at the hearing of Octo-
ber Ist, 1958:

“May it please the Court

As to admissibility:

to hold

(1) that the rights pertaining to custody and control, to up-
bringing and all other rights exercised by Johannes Boll over the
person of his daughter until August 5th, 1954, derived from his
puissance paternelle and not from guardianship within the meaning
of the 1902 Convention; that this was more particularly so in the
present case inasmuch as on his application his guardianship was
originally instituted in accordance with Swedish law which does not
regard as falling within this institution rights relating to the person
of the child; that the decision of May 5th, 1954, could accordingly
not infringe any rights protected by the Convention;

(2) that when the Dutch authorities had subsequently instituted
the guardianship of Johannes Boll in accordance with the law of the
Netherlands and later released Johannes Boll from his functions,
replacing him by Catherine Postema, the Swedish Courts terminated
the guardianship instituted by them;

(3) that notwithstanding, Sweden not being bound by the 1902
Convention to recognize the validity of the Dutch decision putting
an end to the puissance paternelle of Johannes Boll, nor conse-
quently of the transfer of these rights to Catherine Postema, any
breach of those. rights would not constitute a violation of the
Convention;

As to the merits:

to hold

that the rules pertaining to conflict of laws which form the subject-
matter of the 1902 Convention on the guardianship of infant
children do not affect the right of the.High Contracting Parties to
impose upon the powers of foreign guardians, as indeed of foreign
parents, the restrictions called for by their ordre public ;

that these rules leave unaffected in particular the competence of
the administrative authorities responsible for the public service of
the protection of children;

that the measure of protective upbringing taken in respect of
Elisabeth Boll cannot accordingly in any way have contravened the
1902 Convention relied upon by the Netherlands;

that it is furthermore not for the Court, in the absence of any
allegation of denial of justice, to judge the grounds on which the
competent Swedish authorities decided to decree or to maintain the
said measure;
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 6x

In the premises,

May it please the Court
to declare that the claim is neither admissible nor well-founded;
in the alternative,

before adjudication, to invite the Respondent to produce the

file of the administrative enquiries which led to the disputed
decisions.”

On behalf of the Government of the Netherlands, at the hearing of
October 3rd, 1958:

“May it please the Court
to declare:

I. that the ‘skyddsuppfostran’ (protective education) curtails
Netherlands guardianship as protected by the 1902 Conven-
tion governing the guardianship of infants;

II. that ordre public cannot prevail against the Convention,
because ordre public generally cannot be invoked against
conventions;

III. that, even if ordre public could be invoked against the
Convention:

A. the Court, in virtue of its powers under the Statute, is
fully competent to appreciate, in the light of all the
relevant facts and circumstances and the nature of the
municipal legal provisions applied thereto, whether or not
the conditions for ordre public have been complied with;

B. in the present issue ordre public is not warranted,
i. either by the character of the case,

li. or by the character of the provision of Swedish law as
applied to the case.

Therefore
May it please the Court

to adjudge and declare:

that the measure taken and maintained by the Swedish authori-
ties in respect of Marie Elisabeth Boll, namely the ‘skyddsupp-
fostran’ instituted and maintained by the decrees of May 5th,
1954, June 22nd, 1954, October 5th, 1954, June 3rd, 1955, and
February 21st, 1956, is not in conformity with the obligations
binding upon Sweden vis-à-vis the Netherlands by virtue of the
1902 Convention governing the guardianship of infants;

That Sweden is under an obligation to end this measure.”

The Submissions of the Parties, in the form in which they were
presented on October rst and 3rd, 1958, respectively, constitute
their final Submissions.

10
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 62

*
* *

The dispute upon which the Court is called on to adjudicate has
been clearly defined by the Parties in their Pleadings and oral
arguments. The Court has before it a concrete case: did the Swedish
authorities, by applying the measure of protective upbringing
(skyddsuppfostran) to the Dutch infant, Marie Elisabeth Boll, fail
to respect obligations resulting from the 1902 Convention on the
guardianship of infants? The task of the Court is thus limited. It
is not concerned with the correctness of the application of the
Swedish Law of June 6th, 1924, on the protection of children and
young persons, nor has it to pass upon the proper appreciation of
the grounds on which the challenged decisions are based, or on the
circumstances to which those grounds are related. These questions
are not within the terms of the present dispute and would raise
points which are outside the proceedings.

*
* *

The final Submissions of the Government of the Netherlands,
before asking the Court to adjudge and declare that Sweden, in
taking and maintaining the measure complained of, is in breach
of its obligations under the 1902 Convention, ask it to ‘‘declare”’
certain propositions relating to the effect of protective upbringing
and to ordre public. These propositions are, in reality, the essential —
considerations which, in the view of the Government of the Nether-
lands, must lead the Court to adjudge and declare that Sweden is
in breach of its obligations. In a less categorical form, the Submis-
sions of the Government of Sweden are set out in a similar way. The
Court has to adjudicate upon the subject of the dispute; it is not
called upon, as it pointed out in the Fisheries case, to pronounce
upon a statement of this kind (I.C.J. Reports 1951, p. 126). I
retains its freedom to select the ground upon which it will base its
judgment, and is under no obligation to examine all the considera-
tions advanced by the Parties if other considerations appear to it
to be sufficient for its purpose.

*
* *

The essential and undisputed facts underlying the present case
are as follows: Gerd Elisabeth Lindwall, the wife of Johannes Boll
and mother of Marie Elisabeth Boll, having died on December 5th,
1953, Johannes Boll, the latter’s father, thereupon became her
guardian by the operation of Article 378 of the Civil Code of the
Netherlands. On March 18th, 1954, on the application of the father
and without any reference then being made to the Dutch nationality
of the infant, the Second Chamber of the Court of First Instance at

II
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 63

Norrkôping in Sweden registered the guardianship of the father and
appointed Emil Lindwall as god man of Marie Elisabeth, pursuant
to Swedish law of guardianship.

On May 5th, 1954, the Child Welfare Board at Norrkôping,
confirming the decision made on April 26th, 1954, by the President
of the Board, decided to place the infant under the regime of pro-
tective upbringing under Article 22 (a) of the Swedish Law of
June 6th, 1924.

The Amsterdam Cantonal Court, on June 2nd, 1954, appointed
Jan Albertus Idema, of Dutch nationality, residing at Dordrecht,
deputy-guardian of the infant, Marie Elisabeth Boll, her father
being her guardian by operation of law.

The latter, jointly with the deputy-guardian, appealed against
the institution of protective upbringing to the Provincial Govern-
ment of Ostergétland, which, by decision of June 22nd, 1954,
confirmed the decision of the Child Welfare Board.

On August 5th, 1954, the Court of First Instance of Dordrecht,
upon the application of the Guardianship Council of that town and
with the consent of Johannes Boll, discharged the latter from his
functions as guardian of Marie Elisabeth Boll and appointed
Catharina Postema as guardian. The same judgment ordered that
the child should be handed over to the guardian.

The Second Chamber of the Norrképing Court of First Instance,
on September 16th, 1954, cancelled the previous registration of the
guardianship of Johannes Boll and ordered that guardianship should
no longer be administered according to Swedish law. In the same
decision the Court dismissed an application for the removal of
Emil Lindwall as god man of the infant Marie Elisabeth. The Court
of Appeal of Géta, by decision of January 21st, 1955, maintained the
god man, but a judgment of the Supreme Court of July 2nd, 1955,
quashed this decision and discharged the god man of his functions.

An appeal having been lodged by Johannes Boll, Jan Albertus
Idema and Catharina Postema, against the decision of the Provin-
cial Government of Ostergôtland of June 22nd, 1954, the Supreme
Administrative Court of Sweden, by a judgment of October 5th,
1954, maintained the measure of protective upbringing.

The Child Welfare Board of Norrkôping, having before them a
letter from the father of the infant Marie Elisabeth Boll, and an
application by Jan Albertus Idema, decided on June 3rd, 1955, to
obtain a further medical report before reviewing the measure of
protective upbringing. On October 28th, 1955, the Provincial
Government of Ostergétland, on appeal by Catharina Postema and
Jan Albertus Idema against this decision, ordered the measure of
protective upbringing to be terminated. On appeal by the Child
Welfare Board against that decision, the Supreme Administrative
Court, by a judgment of February 21st, 1956, maintained the
measure adopted by that Board on June 3rd, 1955.
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 64

. These decisions given in Sweden and in the Netherlands relate
to the organization of guardianship and to the application of the
Swedish Law on the protection of children. The Court is not
concerned with the decisions relating to the organization of guard-
ianship. The dispute relates to the Swedish decisions which insti-
tuted and maintained protective upbringing. It is of these decisions
that the Government of the Netherlands complains, and it is only
upon them that the Court is called upon to adjudicate.

The Government of the Netherlands submits that these decisions
are not in conformity with the provisions of the 1902 Convention.
The institution of protective upbringing in the case of Marie
Elisabeth Boll prevents the infant from being handed over to the
guardian for the exercise of her functions. The 1902 Convention
provides that the guardianship of an infant shall be governed by
his national law, and the Government of the Netherlands draws the
conclusion that the Swedish authorities could take no measure once
the national authorities had taken decisions organizing guardianship
of the infant. The limitation on the principle of the national law
contained in Article 7 of the Convention, according to the Govern-
ment of the Netherlands, is not applicable to the present case
because Swedish protective upbringing is not a measure permitted
by that Article and because the condition of urgency required by
that provision has not been satisfied.

The Government of Sweden does not dispute the fact that pro-
tective upbringing temporarily impedes the exercise of custody to
which the guardian is entitled by virtue of guardianship under
Dutch law; this fact, however, does not constitute a breach of the
1902 Convention or a failure by Sweden to fulfil her obligations
thereunder. In support of its contentions the Government of Sweden
relies upon the following grounds:

(1) The right to custody, at the time when the infant was placed
under the regime of>protective upbringing, belonged to her father,
and it was in his case an attribute of the puissance paternelle, which
is not governed by the 1902 Convention on guardianship. In the
circumstances in which guardianship and the right to custody were
conferred on Mme Postema, the 1902 Convention is equally inappli-
cable to that right which was merely the continuation of the father’s
right to custody.

(2) The Swedish Law for the protection of children of June 6th,
1924, applies to every infant residing in Sweden, and the jurisdic-
tion which that Law confers upon the Swedish authorities remains
outside the Convention, which governs only conflicts of law and of
jurisdiction in respect of the guardianship of infants and which does
not extend to the settlement of other conflicts of law. The Law for
the protection of children being a law within the category of ordre
public, the protective upbringing decreed by the Swedish authorities
does not constitute a breach of the 1902 Convention, the Conven-

13
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 65

tion being incapable of affecting the right of the contracting States
to make the powers of a foreign guardian, as indeed foreign parents,
subject to the restrictions required by ordre public.

With reference to the first ground relied upon by the Swedish
Government, the Court observes that in the written and oral pro-
ceedings a distinction appears to have been made between the
period during which Johannes Boll was invested with the guardian-
ship of his daughter under Dutch law, the law applicable in accord-
ance with Article 1 of the 1902 Convention, and the period after he
had been released from guardianship when the latter was entrust-
ed to Mme Postema. That may lead to a distinction being drawn
between the original institution of the regime of protective up-
bringing in respect of the infant and her. maintenance under this
regime in face of the guardianship conferred upon Mme Postema.
The Court does not consider that it need be concerned with this
distinction. The grounds for its decision are applicable to the
whole of the dispute.

The Court has before it a measure taken in pursuance of the
Swedish Law of June 6th, 1924, on the protection of children and
young persons. It has te consider this measure in the light of what
it was the intention of the Swedish Law to establish, to compare it
with the guardianship governed by the 1902 Convention and to
determine whether the application and the maintenance of the
measure in respect of an infant whose guardianship falls within
that Convention involve a breach of the Convention.

It has been contended that the measure is one ‘‘virtually amount-
ing to guardianship’’, that it constitutes a “rival guardianship” in
competition with the Dutch guardianship so that the latter, as a
result of the measure, “is completely absorbed, whittled away,
overruled and frustrated”’.

To judge of the correctness of this argument it is necessary to
consider the attitude adopted with regard to the Dutch guardian-
ship by the judgments given in Sweden.

So far as the administration of property is concerned, the judg-
ment of the Norrképing Court of September 16th, 1954, and the
judgment of the Supreme Court of July 2nd, 1955, both proceeded
on the basis of recognition of the Dutch guardianship. With regard
to the capacity of the guardian to concern herself with the person
of the infant, that capacity was recognized in the decision of the
Supreme Administrative Court of October 5th, 1954, given on
an appeal lodged by the guardian; reference was there made to
the fact that the decision of the Dordrecht Court, appointing
Mme Postema as guardian, extended to the custody of the child and
to the claim of the guardian that the regime of protective upbringing
should be terminated; this claim was dismissed, not on the ground
that it was inadmissible, but after it had been considered on the
merits and because it appeared to the Court that to uphold it would,

14
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 66

at that time, have constituted a serious danger to the mental
health of the ward.

The judgment of the Supreme Administrative Court of Febru-
ary 21st, 1956, merits particular attention. This judgment was
given on an appeal against a decision of the Provincial Government
of Ostergdtland which had held that the measure of protective
upbringing should be terminated: if matters had ended there, there
would have been no subject for dispute. There is a subject for
dispute only as a result of the judgment of February 21st, 1956,
which decided that the measure should be maintained. That judg-
ment was given, as the decision appealed against had been, in the
light of and taking into account the desire expressed by the guard-
ian, Mme Postema, to entrust the infant to M. and Mme Térn-
quist, at Norrképing. The Supreme Administrative Court did not
question Mme Postema’s capacity to take proceedings before it,
and it thereby recognized her capacity as guardian and her right to
concern herself with the person of the infant; it did not raise pro-
tective upbringing to the status of an institution, the effect of
which would be completely to absorb the Dutch guardianship; it
confined itself, for reasons outside the scope of the Court’s examina-
tion, to finding that the desire of the guardian and the satisfactory
information which she gave with regard to the household which
enjoyed her confidence did not constitute sufficient grounds for
terminating the regime of protective upbringing applied to the
infant. Finally, under the regime thus maintained, the person to
whom the Child Welfare Board has entrusted the infant has not the
capacity and rights of a guardian. He receives her, watches over
her, provides for the care of her health: the infant is entrusted to
his care as she would have been entrusted to the care of the Tôrn-
quist family if the guardian’s wish had been carried out.

The protective upbringing applied to the.infant, as it appears in
these decisions, i.e. according to the facts in the present case,
cannot be regarded as a rival guardianship to the guardianship
established in the Netherlands in accordance with the 1902 Con-
vention.

The Swedish measure of protective upbringing, as instituted and
maintained in respect of Marie Elisabeth Boll, placed obstacles in
the way of the full exercise by the guardian of her right to custody.
Before the Supreme Administrative Court she relied, as has been
recalled, upon her intention to entrust the infant to a home of her
choice: that intention clearly corresponded to an exercise by the
guardian of her right to custody. The guardian was not, however,
asking that her intention should simply be acted upon; she relied
upon it as a reason for terminating the regime of protective up-
bringing. The Supreme Administrative Court, by its judgment of
February 21st, 1956, dismissed her claim. In dismissing it, the
Court limited itself no doubt to adjudicating upon the mainte-
nance of protective upbringing, but, at the same time, it placed an

15
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) : 67

obstacle in the way of the full exercise of the right to custody
belonging to the guardian. Does this constitute a failure to observe
the 1902 Convention, Article 6 of which provides that “the ad-
ministration of a guardianship extends to the person... of the infant’?

In order to answer this question, it is not necessary, as has
already been said, for the Court to ascertain the real or alleged
reasons which determined or influenced the decisions complained
of. It is called upon to pronounce only on the compatibility of the
measure with the obligations binding upon Sweden under the 1902
Convention. It has before it a measure instituted pursuant to a
Swedish law which impedes the exercise by the guardian of the
right to custody conferred upon her by Dutch law in accordance
with the 1902 Convention. Are the imposition and maintenance of
such a measure incompatible with the 1902 Convention?

The Court is not confronted by a situation in which it would
suffice for it to say that a national law cannot override the obliga-
tions assumed by treaty. It 1s asked to say whether the measure
taken and impugned is or is not compatible with the obligations
binding upon Sweden by virtue of the 1902 Convention. To do
that, it must determine what are the obligations imposed by that
Convention, how far they extend and, especially, it must deter-
mine whether, by stipulating that the guardianship of an infant is
governed by the national law of the infant, the 1902 Convention
intended to prohibit the application to a foreign infant of a law such
as the Swedish Law on the protection of children.

The 1902 Convention, as indicated by its preamble, was designed
to “lay down common provisions to govern the guardianship of
infants’. It provides for the application of the national law of the
infant for the institution and operation of guardianship by expressly
extending in Article 6 the administration of a guardianship to the
person and to all the property of the infant. It goes no farther
than that, and indeed it has been pointed out that it does not make
complete provision for guardianship, which should serve as a
warning against any construction which would extend it beyond
its true scope. In providing that guardianship and, in particular,
that the guardian’s right to custody should be governed by the
national law of the infant, the Convention was intended to deter-
mine what law should be applied to settle these points. It was
intended, in accordance with the general purpose of the Confer-
ences on Private International Law, that it should put an end tothe
divergences of view as to whether preference ought to be given in
this connection to the national law of the infant, to that of his
place of residence, etc., but it was not intended to lay down, in the
domain of guardianship, and particularly of the right to custody,
any immunity of an infant or of a guardian with respect to the
whole body of the local law. The local law with regard to guardian-
ship is in principle excluded, but not all the other provisions of the
local law.

16
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 68

There may be some points of contact between matters governed
by.the national Jaw of the infant which is applicable to guardian-
ship and matters falling within the ambit of the local law. It does
not follow that in such cases the national law of the infant must
always prevail over the application of the local law and that,
accordingly, the exercise of the powers of a guardian is always
beyond the reach of local laws dealing with subjects other than the
assignment of guardianship and the determination of the powers
and duties of a guardian. If, for instance, for the purposes of the
administration of guardianship in respect of the person or the
property of an infant, a guardian finds it necessary to travel to
some foreign country, he will, so far as his journey is concerned, be
subject to the laws relating to the entry and residence of foreigners.
This is something outside the scope of guardianship as regulated
by the 1902 Convention.

If, in a country in which a foreign infant, to whom the 1902
Convention applies, is living, laws relating to compulsory education
and the sanitary supervision of children, professional training or
the participation of young people in certain work, are applicable
to foreigners, in circumstances assumed to be in conformity with
the requirements of international law and of treaties governing
these matters, a guardian’s right to custody under the national
law of the infant cannot override the application of such laws to a
foreign infant. In adopting the national law of the infant as the
proper law to govern guardianship, including the guardian’s right
to custody, the 1902 Convention was not intended to decide upon
anything other than guardianship, the true purpose of which is to
make provision for the protection of the infant; it was not intended
to regulate or to restrict the scope of laws designed to meet pre-
occupations of a general character.

The same must be true of the Swedish Law on the protection of
children and young persons. Considered in its application to children
of Swedish nationality, the Law is not a law on guardianship, it
does not relate to the legal institution of guardianship. It is appli-
cable whether the infant be within the puissance paternelle of the
parents or under guardianship. Protective upbringing which con-
stitutes an application of the Law is superimposed, when that is
necessary, on either, without bringing either to an end but para-
lyzing their effects to the extent that they are in conflict with the
requirements of protective upbringing.

Is the 1902 Convention to be construed as meaning—tacitly,
for the reason that it provides that the guardianship of an infant
shall be governed by his national law—that it was intended to
prohibit the application of any legislative enactment on a different
subject-matter the indirect effect of which would be to restrict,
though not to abolish, the guardian’s right to custody? So to
interpret the Convention would be to go beyond its purpose. That
purpose was to put an end, in questions of guardianship, to diffi-

=

17
CONVENTION OF 1902 (JUDGMENT OF 28 x1 58) 69

culties arising from the conflict of laws. That was its only purpose.
It was sought to achieve it by laying down to this end common
rules which the contracting States must respect. To understand
the Convention as limiting the right of contracting States to apply
laws on a different topic would be to go beyond that purpose.

The 1902 Convention determines the domain of application of
the laws of each contracting State in the matter of guardianship.
It does this by requiring each contracting State to apply the
national law of the infant. If the 1902 Convention had intended to
regulate the domain of application of laws such as the Swedish Law
on the protection of children and young persons, it would follow
that that Law should be applied to Swedish infants in a foreign
country. But no one has sought to attribute such an extraterri-
torial effect to that Law. The 1902 Convention is therefore not
concerned with the determination of the domain of application of
such a law.

A comparison between the purpose of the 1902 Convention and
that of the Swedish Law on the protection of children shows that
the purpose of the latter places it outside the field of application of
the Convention.

The 1902 Convention did not seek to define what it meant by
guardianship, but there is no doubt that the legal systems, as
between which it sought to establish some harmony by prescribing
what was the proper law to govern that situation, understood and
understand by guardianship an institution the object of which is
the protection of the infant: the protection and guidance of his
person, the safeguarding of his pecuniary interests and the fulfilling
of the functions rendered necessary by his legal incapacity. Guard-
ianship and protective upbringing have certain common purposes.
The special feature of the regime of protective upbringing is that
it is put into operation only in respect of children who, for reasons
inherent in them or for causes external to them, are in an abnormal
situation—a situation which, if allowed to continue, might give
rise to danger going beyond the person of the child. Protective up-
bringing contributes to the protection of the child, but at the same
time, and above all, it is designed to protect society against dangers
resulting from improper upbringing, inadequate hygiene, or moral
corruption of young people. The 1902 Convention recognizes the
fact that guardianship, in order to achieve its aim of individual pro-
tection, needs to be governed by the national law of the infant;
to achieve the aim of the social guarantee which it 1s the purpose of
the Swedish Law on the protection of children and young persons
to provide, it is necessary that it should apply to all young people
living in Sweden.

Protective upbringing is not, as is guardianship, applied for a
pre-ordained period during which it is maintained. The public
service of the protection of children is much more flexible, just
because the measures taken depend upon the circumstances, and

8
CONVENTION OF 1902 (JUDGMENT OF 28 xI 58) 70

can be modified in accordance with alterations in those circum-
stances. Its functions correspond to preoccupations of a moral and
social order. The Swedish Law being designed to provide a social
guarantee, it was presented, on behalf of the Government of
Sweden, as a law of ordre public which, as such, is binding upon all
those upon Swedish territory. The consequences to be drawn from
such a characterization were argued at length before the Court. It
was contended that a proper interpretation of the 1902 Convention
must lead to recognition that this Convention, bringing about the
unification as between the contracting States of certain rules for
the settlement of conflicts of law, must be understood as containing
an implied reservation authorizing, on the ground of ordre public,
the overruling of the application of the foreign law recognized as
normally the proper law to govern the legal relationship in question.
It has been argued that such an exception is recognized in the
systems of private international law of those countries which
joined in the partial codification of this branch of the law. The
Court does not consider it necessary to pronounce upon this con-
tention. It seeks to ascertain in a more direct manner whether,
having regard to its purpose, the 1902 Convention lays down any
rules which the Swedish authorities have disregarded.

The 1902 Convention had to meet a problem of the conflict of
private law rules. It presupposes the hesitation which was felt
in the choice of the law applicable to a given legal relationship:
the national law of an individual, the law of his place of residence,
the lex fort, etc. It gave the preference to the national law of the
infant and thereby prescribed to the courts of each contracting
State that they should apply a foreign law when the infant in-
volved was a foreigner. It is perfectly conceivable that the courts
of a State should in certain cases apply a foreign law.

Very different is the sense of the question if it be asked what
is the domain of the applicability of the Swedish Law or of the
Dutch law on the protection of children. The measures provided for
or prescribed by Swedish law are applied, at least in the first stage
as was done in the present case, by an administrative organ. Such
an organ can act only in accordance with its own law: it is incon-
ceivable that the Swedish Child Welfare Board should apply
Dutch law to a Dutch infant living in Sweden and equally incon-
ceivable that the competent Dutch organ should apply Dutch law
to such an infant living abroad. What a Swedish or Dutch Court can
do in matters of guardianship, pursuant to the 1902 Convention,
namely apply a foreign law—Dutch law or Swedish law as the case
may be—the authorities of those countries cannot do in the matter
of protective upbringing. To extend the 1902 Convention to such a
situation would lead to an impossibility. It is not permissible so
to construe the Convention as to bring about such a result.

19
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 7

The 1902 Convention was designed to put an end to the competing
claims of several laws to govern a single legal relationship. There are
no such competing claims in the case of laws for the protection of
children and young persons. The claim of each of these laws is that
it should be applied in the country in which it was enacted: such a
law has not and, as has been seen, cannot have any extraterritorial
aspiration, for that would exceed its social purpose as well as the
means of which it disposes. The problem which was at the basis of
the 1902 Convention does not exist in respect of these laws, and the
only danger which could threaten them would lie in the negative
solution which would be reached if, as a result of an extensive
construction which has not heretofore been considered justified,
the application of Swedish law was refused to Dutch children living
in Sweden; since Dutch law on the same subject could not be
applied to them, the protection of children and young persons,
desired both by Swedish law and by Dutch law, would be frustrated.
The 1902 Convention never intended that a negative solution should
be reached in the domain with which it is concerned: this confirms
that what is understood by the protection of children and young
persons does not fall within the domain of the Convention.

It is scarcely necessary to add that to arrive at a solution which
would put an obstacle in the way of the application of the Swedish
Law on the protection of children and young persons to a foreign
infant living in Sweden would be to misconceive the social purpose
of that law, a purpose of which the importance was felt in many
countries particularly after the signature of the 1902 Convention.
The social problem of delinquent or even of merely misdirected
young people, and of children whose health, mental state or moral
development is threatened, in short, of those ill-adapted to social
life, has often arisen; laws such as the Swedish Law now in question
were enacted in several countries to meet the problem. The Court
could not readily subscribe to any construction which would make
the 1902 Convention an obstacle on this point to social progress.

It thus seems to the Court that, in spite of their points of contact
and in spite, indeed, of the encroachments revealed in practice, the
1902 Convention on the.guardianship of infants does not include
within its scope the matter of the protection of children and of
young persons as understood by the Swedish Law of June 6th, 1924.
The 1902 Convention cannot therefore have given rise to obliga-
tions binding upon the signatory States in a field outside the matter
with which it was concerned, and accordingly the Court does not
in the present case find any failure to observe that Convention on
the part of Sweden.

This finding makes it unnecessary to examine a further sub-
mission put forward by the Government of the Netherlands after
the main submission which is not upheld by the Court. Furthermore,
in view of the reply given to the main submission put forward by

20
CONVENTION OF 1902 (JUDGMENT OF 28 xI 58) 72

the Government of Sweden, it is unnecessary to examine its alter-
native submission.

For these reasons,

THE CourT,

By twelve votes to four,
rejects the claim of the Government of the Netherlands.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-eighth day of November
one thousand nine hundred and fifty-eight, in three copies, one of
which will be placed in the archives of the Court and the others will
be transmitted to the Government of the Kingdom of the Netherlands
and to the Government of the Kingdom of Sweden, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) S. AQUARONE,
Acting Registrar.

Judge KojEvnikov states that he is unable to concur either
in the reasoning or in the operative clause of the Judgment
because, in his opinion, on the basis of the principle pacta sunt
servanda, having regard to the fact that the rights and obliga-
tions of the Parties under the rg0z2 Convention governing the
guardianship of infants are abundantly clear, having regard to
the character of the case and the available facts, as well as the
legitimate interests of the infant concerned—who is of Dutch
nationality—the Court ought to have held that the measures taken
by the Swedish administrative authorities in respect of the said
infant, which impede the exercise of the right of guardianship
based on the treaty, are not in conformity with the obligations
binding upon Sweden vis-à-vis the Netherlands by virtue of the
aforementioned 1902 Convention, in particular Articles 1 and 6
of the Convention.

Judge SPIROPOULOS states that, although he shares the opinion
of the Court that Sweden cannot be held to have failed to respect
‘her obligations under the rgoz Covention in this case, he considers
that the rejection of the claim of the Government of the Nether-
lands ought rather to be based upon the character of ordre public

21
CONVENTION OF 1902 (JUDGMENT OF 28 XI 58) 73

of the Swedish Law on the protection of children and young persons.
In his opinion, this character enables the Law to override the 1902
Convention, since the 1902 Convention must be understood as
containing an implied reservation authorizing, on the ground of
ordre public, the overruling of the application of the foreign law
recognized as the proper law, in accordance with the Convention,
to govern the legal relationship in question. |

Judges Bapawi, Sir Hersch LAUTERPACHT, MORENO QUINTANA,
WELLINGTON Koo and Sir Percy SPENDER, availing themselves
of the right conferred upon them by Article 57 of the Statute,
append to the Judgment of the Court statements of their separate
opinions.

Vice-President ZAFRULLA KHAN states that he agrees generally
with Judge WELLINGTON Koo.

Judges WINrARSKI, CORDOVA and M. OFFERHAUS, Judge ad hoc,
availing themselves of the right conferred upon them by Article 57
of the Statute, append to the Judgment of the Court statements of
their dissenting opinions.

(Initialled) H. K.

(Initialled) S. A.
